 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01454-JLS-DFM                                    Date: January 15, 2019
Title: Adam Ghadiri v. Century Flower Market et al.

Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

     Terry Guerrero                                                 N/A
      Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

       Not Present                                             Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
             SHOULD NOT BE DISMISSED

        On October 3, 2018, the Court granted Defendant Prado Family Trust’s
Application for a Stay and Early Mediation. (Doc. 26.) The Court ordered Plaintiff to
file a case statement within fourteen days of the Order and ordered the parties to file a
Joint Status Report no later than seven days after mediation. (Id.) On October 29, 2018,
the Court issued an Order to Show Cause regarding Plaintiff’s failure to file a case
statement. (OSC, Doc. 30.) Plaintiff responded to the OSC and indicated that he was
having trouble contacting the Defendant but did not file a case statement. (Doc. 31.)
Mediation was held on December 18, 2018, at 10:30 a.m., but Plaintiff did not appear.
(Mediation Report, Doc. 35.) On January 7, 2019, Defendant filed a Unilateral Status
Report indicating that Plaintiff refused to cooperate in preparing a joint status report.
(Doc. 36.) Failure to obey a Court Order can result in dismissal of an action. See
Pagtalunan v. Galaza, 291 F.3d 639, 642–43 (9th Cir. 2002), cert. denied, 538 U.S. 909
(2003) (court may dismiss action for failure to follow court order).
        Accordingly, the Court ORDERS Plaintiff to show cause why the Court should
not impose monetary sanctions or dismiss this action no later than seven (7) days from
the date of this Order. Failure to timely respond will result in the immediate dismissal of
this action.

                                                         Initials of Preparer: tg



______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
